DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 12/22/2021 and 04/21/2022 have been acknowledged.

Claim Objections
Claims 6-7 and 10-12 are objected to because of the following informalities:  
“the method of claim 1 wherein 1 wherein” in Claim 6 line 1, should read as -- the method of claim 1 wherein --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2017/0310299 to Bower.
As per claim 1, Bower discloses a method of forming a piezoelectric thin film, the method comprising:
[1] depositing a material (buffer layer 90, Fig 9B-M) on a first surface of a Si substrate (support wafer 39, Fig 9A-M; Para 0196 indicates that the support wafer 39 can include semiconductor material and Para 0026, 0061, and 0174 indicate that the semiconductor material for such substrates can be silicon) to provide a stress neutral template layer (Para 0196 indicates that material of the buffer layer 90 is deposited by vapor deposition and can be a piezoelectric material nucleation layer that reduces lattice mismatch, therefore the buffer layer 90 is considered to be a “stress neutral template layer” because stresses are not induced in the piezoelectric material formed on the buffer layer 90); 
sputtering a piezoelectric thin film (piezoelectric layer 35, Fig 9C-M) including a Group III element and nitrogen  (GaN, AlGaN, or AlN, Para 0180) onto the stress neutral template layer; 
processing a second surface of the Si substrate that is opposite the first surface, to remove the Si substrate and the stress neutral template layer to provide a remaining portion of the piezoelectric thin film (see Fig 9H-I in which the support wafer 39 and the buffer layer 90 are removed from the surface opposite the piezoelectric layer 30 of the support wafer; Para 0201 line 7-11); and 
forming a piezoelectric resonator on the remaining portion of the piezoelectric thin film (see Fig 9I-M). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2010/0148637 to Satou in further view of US 2006/0214539 to Sato.
 As per claim 2, Bower discloses depositing the material on the first surface of the Si substrate by chemical vapor deposition (Para 0196-0197) and discloses that material forms a stress neutral template layer (Para 0196 indicates that material of the buffer layer 90 is deposited by vapor deposition and can be a piezoelectric material nucleation layer that reduces lattice mismatch, therefore the buffer layer 90 is considered to be a “stress neutral template layer” because stresses are not induced in the piezoelectric material formed on the buffer layer 90), but Bower does not explicitly disclose that the stress neutral template layer has a stress in a range between -200 MPa and +200 MPa.
However, secondary references, Satou discloses a similar method of forming a piezoelectric thin film wherein buffer layers (22 and 24, Fig 1) made of piezoelectric material AlN are positioned between stressed piezoelectric layers (tensile stress layer 23 and compression stress layers 21 and 25 of piezoelectric layer 14, Fig 1), wherein the buffer layers have zero stress or a tensile stress or compressive stress less than 100 MPa to alleviate the internal stresses in the piezoelectric layers (Para 0035) that suppresses cracks from developing in the stressed piezoelectric layers (Para 0012 and 0060).
Further, third references, Sato discloses a similar method of forming a piezoelectric thin film wherein it is shown that when the stress in an AlN piezoelectric layer is kept between -200 MPa and 100Mpa that the crack occurrence rate is brought close to zero (see Fig 3; Para 0018), thereby the mechanical strength and electrical characteristics of the piezoelectric material are not greatly degraded by cracks to increase manufacturing yield (Para 0014-0015)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bower with the aforementioned teachings of Satou and Sato as to modify the stress neutral template layer to have a stress in a range between -200 Mpa and +200 MPa with the reasonable expectation that this would alleviate stresses in the piezoelectric thin film formed on the stress neutral template layer to suppress cracks from being developed in the stressed piezoelectric layers (Satou: Para 0012, 0035, and 0060), and with the reasonable expectation that this would also bring the crack occurrence rate of the stress neutral template layer close to zero to increase the mechanical strength and electrical characteristics of the stress neutral template layer (Sato: Para 0014-0015 and 0018).

As per claim 13, Bower discloses that processing the second surface of the Si substrate comprises removing the Si substrate and all of the stress neutral template layer (see Fig 9H-I).

Claims 3 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2010/0148637 to Satou in further view of US 2006/0214539 to Sato in even further view of US 2016/0203972 to Sundaram.
As per claims 3 and 4, Bower discloses depositing an AlN material on the substrate using a chemical vapor deposition onto the Si substrate, but Bower does not explicitly disclose using Metal Organic Chemical Vapor Deposition (MOCVD) to deposit AlxGa(1-x)N onto the Si substrate where x is a value between 1 and 0, or that a concentration of Ga is in a range between 20% to 80% at a surface of the stress neutral template layer.
However, fourth reference, Sundaram discloses a similar method of forming a piezoelectric thin film wherein MOCVD is used to deposit stress neutral layer (AlN nucleation layer 620 and AlxGa(1-x)N transition layer 615, Fig 3) including a AlxGa(1-x)N template layer (AlxGa(1-x)N transition layer 615) onto the first surface of the Si substrate (single crystal silicon wafer 630, Fig 3)(Para 0043), wherein the concentration of Ga at a surface of the stress neutral layer is 10% (Al0.1Ga0.9N, Para 0045-0046) which is between 8.5%-92.5% which encompasses 20% to 80% as claimed.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower, Satou, and Sato with the aforementioned teachings of Sundaram as to deposit AlxGa(1-x)N for the stress neutral template layer using MOCVD with the concentration of Ga in a range between 20% to 80% at a surface of the stress neutral template layer with the reasonable expectation that the graded AlxGa(1-x)N concentration of the stress neutral template layer deposited by MOCVD would provide a gradual shift in material composition of the stress neutral template layer and therefore a gradual shift in coefficient of thermal expansion CTE and crystal  lattice mismatch to reduce the likelihood of surface cracks due to thermal gradients (Sundaram: Para 0045-0046).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2010/0148637 to Satou in further view of US 2006/0214539 to Sato in even further view of US 2016/0203972 to Sundaram in even more further view of US 2013/0140525 to Chen.
As per claim 5, Bower is silent regarding the thickness of the stress neutral template layer and therefore does not disclose a thickness of the stress neutral template layer from the first surface of the Si substrate to the surface of the stress neutral template layer is in a range between 400 nm to 600 nm.
However, it has been generally held that while where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, therefor it would have been an obvious design choice to one of ordinary skill in the art to choose a desired thickness of the stress neutral template layer to be 400 to 600 nm as claimed. 
Further, fifth reference, Chen discloses a similar method of forming a piezoelectric thin film wherein MOCVD is used to deposit stress neutral template layer (AlN nucleation layer 113 and graded AlGaN layer 115, Fig. 4) including a AlxGa(1-x)N template layer (115) onto the first surface of the Si substrate (silicon wafer 111, Fig 4)(Para 0019 and 0022), wherein the thickness of the AlN nucleation layer 113 is 150-300 nm and the thickness of the graded AlGaN layer is  500-1000 nm (Para 0012) for a total thickness of the stress neutral template layer of 650-1300 nm which is between 275-725 nm which encompasses 400 nm to 600 nm as claimed.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower, Satou, Sato, and Sundaram with the aforementioned teachings of Chen as to modify the thickness of the stress neutral layer from the first surface of the Si substrate to the surface of the stress neutral template layer to be in a range between 400 nm to 600 nm since it would have been within the skill of one of ordinary skill in the art to modify the thickness of the stress neutral template layer and with the reasonable expectation that this would allow the interfacial stresses between the piezoelectric thin film and the stress neutral template layer to be lowered (Chen: Para 0012) and reduce the propagation of defects towards the piezoelectric thin film (Chen: Para 0024).

Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2016/0203972 to Sundaram.
As per claim 6 and 7, Bower discloses depositing an AlN material on the substrate using a chemical vapor deposition onto the Si substrate, but Bower does not explicitly disclose using Metal Organic Chemical Vapor Deposition (MOCVD) to deposit AlxGa(1-x)N onto the Si substrate, wherein performing the MOCVD to deposit AlxGa(1-x)N onto the first surface of the Si substrate comprises first forming a nucleation layer of AN in contact with the first surface of the Si substrate.
However, fourth reference, Sundaram discloses a similar method of forming a piezoelectric thin film wherein MOCVD is used to deposit a stress neutral layer (AlN nucleation layer 620 and AlxGa(1-x)N transition layer 615, Fig 3) including a an initial AlN layer (620) in contact with Si substrate and a AlxGa(1-x)N template layer (AlxGa(1-x)N transition layer 615) onto the first surface of the Si substrate (single crystal silicon wafer 630, Fig 3)(Para 0043).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bower with the aforementioned teachings of Sundaram as to deposit AlxGa(1-x)N for the stress neutral template layer using MOCVD and forming an nucleation layer of AlN in contact with the first surface of the Si substrate with the reasonable expectation that the AlN layer and the AlxGa(1-x)N layer of the stress neutral template layer deposited by MOCVD would provide a gradual shift in material composition of the stress neutral template layer and therefore a gradual shift in coefficient of thermal expansion CTE and crystal  lattice mismatch to reduce the likelihood of surface cracks due to thermal gradients (Sundaram: Para 0045-0046).

Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2010/0148637 to Satou in further view of US 2006/0214539 to Sato in even further view of US 2016/0203972 to Sundaram in even more further view of US 10,797,681 to Hurwitz.
As per claims 8 and 9, Bower does not explicitly disclose that the piezoelectric thin film is sputtered from Al and Sc to provide an AlScN piezoelectric thin film.
However, fifth reference, Hurwitz discloses a similar method of forming a piezoelectric thin film wherein the piezoelectric thin film (active membrane 12, Fig 15) can be sputtered from Al and Sc to form a AlScN thin film and a template layer (seed layer 8, Fig 15) can be AlGaN formed by MOCVD (Col 4 line 49-52; Col 5 line 23-27), wherein the concentration of Sc 10%  (Sc0.1Al0.9N, Col 5 line 54-57) which is in a range between 9% and 20%.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower, Satou, Sato, and Sundaram with the aforementioned teachings of Hurwitz as to modify the piezoelectric thin film to be sputtered from Al and Sc to form an AlScN piezoelectric thin film with a Sc concentration between 9% and 20% with the reasonable expectation that this would provide an effective piezoelectric layer for forming of a piezoelectric resonator device and would match the lattice spacing between the piezoelectric thin film and the template layer (Hurwitz: Col 52 line 32-36).

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2014/0318443 to Fenwick.
As per claim 14, Bower discloses that the Si substrate (39) can be a crystalline silicon wafer such as Si <111> (Para 0196 indicates that the support wafer 39 can include semiconductor material and Para 0026, 0061, and 0174 indicate that the semiconductor material for such substrates can be silicon; Para 0240 line 8-13 indicates that the semiconductor materials can include crystalline Si <111>).
Further, secondary reference, Fenwick discloses a similar method of forming a piezoelectric thin film wherein the substrate includes a Si <111> substrate in order to provide a smoother transition between the crystal lattices of the Si <111> substrate and the buffer layer that results in fewer defects and less stress generated in the buffer layer (Para 0029) which retain high crystallinity and enable higher quality Group III nitride piezoelectric elements, such as GaN, to be formed over the buffer layer on the Si <111> substrate (Para 0030).
Therefore it would have been obvious to one of ordinary skill at the time of effective filing of the invention to use a Si <111> substrate with the reasonable expectation that the Si <111> substrate would allow for a smooth transition between the crystal lattices of the Si <111> substrate and the buffer layer to reduce defects and stress generated in the buffer layer (Fenwick: Para 0029) thereby increasing the crystallinity of the buffer layer and enabling higher quality Group III nitride piezoelectric elements, such as GaN, to be formed (Fenwick: Para 0030).

Claims 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2005/0140246 to Wang.
As per claim 15, Bower discloses that the template layer reduces the lattice mismatch (i.e. reducing abnormally oriented grains) between the template layer and the piezoelectric thin film (Para 0196) and Wang also discloses that the piezoelectric thin film is crystalline (Para 0197) therefore one of ordinary skill in the art would understand that there would not be significant amounts of abnormally oriented grains in the piezoelectric thin film that would reduce the effectiveness of the piezoelectric thin film.
Further, secondary reference, Wang discloses a similar method of forming a piezoelectric thin film by sputtering a piezoelectric thin film (piezoelectric film 1410, Fig 13-17) on a buffer layer (seed layer 1310, Fig 13-17; Para 0011-0013 and 0070-0071, and 0081), wherein the piezoelectric thin film is formed into a single crystal piezoelectric thin film in order to increased piezoelectric properties which result in higher quality devices (Para 0012-0013 and 0070-0071, 0075, and 0081), and further discloses removing a portion of the piezoelectric thin film (initial layer 1420, Fig 13-17) that has poor texture (i.e. abnormally oriented grains) so that the rest of the piezoelectric thin film is substantially free of the poor texture (Para 0070-0071).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bower with the aforementioned teachings of Wang as to modify the piezoelectric thin film sputtered onto the template layer to be substantially free of abnormally oriented grains with the reasonable expectation that this would increase the quality and performance of a device made using the piezoelectric thin film (Wang: Para 0012-0013 and 0070 and 0075).

As per claim 16, Bower discloses a method of forming a single crystal piezoelectric thin film, the method comprising:
 [16] epitaxially depositing a material (buffer layer 90, Fig 9B-M; Para 0196 indicates that the buffer layer 90 can be deposited by vapor deposition to form a crystalline layer, and Para 0197 indicates that vapor deposition can include chemical vapor deposition, sputtering, or atomic layer deposition to form a crystalline layer, which are considered to be epitaxial processes) on a first surface of a Si substrate (support wafer 39, Fig 9A-M; Para 0196 indicates that the support wafer 39 can include semiconductor material and Para 0026, 0061, and 0174 indicate that the semiconductor material for such substrates can be silicon) to provide a template layer (Para 0196); 
sputtering a piezoelectric thin film (piezoelectric layer 35, Fig 9C-M) including a Group III element and nitrogen  (GaN, AlGaN, or AlN, Para 0180) onto the stress neutral template layer; 
processing a second surface of the Si substrate that is opposite the first surface, to remove the Si substrate and the stress neutral template layer to provide a remaining portion of the piezoelectric thin film (see Fig 9H-I in which the support wafer 39 and the buffer layer 90 are removed from the surface opposite the piezoelectric layer 30 of the support wafer; Para 0201 line 7-11); and 
forming a piezoelectric resonator on the remaining portion of the piezoelectric thin film (see Fig 9I-M). 

As per claim 16, Bower discloses that the piezoelectric thin film is crystalline (Para 0197), but does not explicitly disclose that the piezoelectric thin film is a single crystal.
However, it would have been an obvious choice to one of ordinary skill in the art at the time of filing of the invention to choose the piezoelectric thin film to be a single crystal since it is well-known in the art that single crystal piezoelectric thin films have fewer defects and thereby increased piezoelectric properties which result in higher quality devices.
Further, secondary reference, Wang discloses a similar method of forming a piezoelectric thin film by sputtering a piezoelectric thin film (piezoelectric film 1410, Fig 13-17) on a buffer layer (seed layer 1310, Fig 13-17; Para 0011-0013 and 0070-0071, and 0081), wherein the piezoelectric thin film is formed into a single crystal piezoelectric thin film in order to increased piezoelectric properties which result in higher quality devices (Para 0012-0013 and 0070-0071, 0075, and 0081).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bower with the aforementioned teachings of Wang as to sputter the piezoelectric thin film to be single crystal since this would be an obvious design choice to one of ordinary skill in the art and with the reasonable expectation that this would increase the quality and performance of a device made using the single crystal piezoelectric thin film (Wang: Para 0012-0013 and 0070 and 0075)

As per claim 17, Bower discloses depositing the material on the first surface of the Si substrate by chemical vapor deposition (Para 0196-0197) and discloses that material forms a stress neutral template layer (Para 0196 indicates that material of the buffer layer 90 is deposited by vapor deposition and can be a piezoelectric material nucleation layer that reduces lattice mismatch, therefore the buffer layer 90 is considered to be a “stress neutral template layer” because stresses are not induced in the piezoelectric material formed on the buffer layer 90).

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2005/0140246 to Wang in further view of US 2010/0148637 to Satou in even further view of US 2006/0214539 to Sato.
As per claim 18, Bower discloses depositing the material on the first surface of the Si substrate by chemical vapor deposition (Para 0196-0197) to form a stress neutral template layer (Para 0196 indicates that material of the buffer layer 90 is deposited by vapor deposition and can be a piezoelectric material nucleation layer that reduces lattice mismatch, therefore the buffer layer 90 is considered to be a “stress neutral template layer” because stresses are not induced in the piezoelectric material formed on the buffer layer 90), but Bower does not explicitly disclose that the stress neutral template layer has a stress in a range between -200 Mpa and +200 MPa.
However, third references, Satou discloses a similar method of forming a piezoelectric thin film wherein buffer layers (22 and 24, Fig 1) made of piezoelectric material AlN are positioned between stressed piezoelectric layers (tensile stress layer 23 and compression stress layers 21 and 25 of piezoelectric layer 14, Fig 1), wherein the buffer layers have zero stress or a tensile stress or compressive stress less than 100 MPa to alleviate the internal stresses in the piezoelectric layers (Para 0035) that suppresses cracks from developing in the stressed piezoelectric layers (Para 0012 and 0060).
Further, fourth references, Sato discloses a similar method of forming a piezoelectric thin film wherein it is shown that when the stress in an AlN piezoelectric layer is kept between -200 MPa and 100Mpa that the crack occurrence rate is brought close to zero (see Fig 3; Para 0018), thereby the mechanical strength and electrical characteristics of the piezoelectric material are not greatly degraded by cracks to increase manufacturing yield (Para 0014-0015)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bower and Wang with the aforementioned teachings of Satou and Sato as to modify the stress neutral template layer to have a stress in a range between -200 Mpa and +200 MPa with the reasonable expectation that this would alleviate stresses in the piezoelectric thin film formed on the stress neutral template layer to suppress cracks from being developed in the stressed piezoelectric layers (Satou: Para 0012, 0035, and 0060), and with the reasonable expectation that this would also bring the crack occurrence rate of the stress neutral template layer close to zero to increase the mechanical strength and electrical characteristics of the stress neutral template layer (Sato: Para 0014-0015 and 0018).

Potentially Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other rejection to the claims including 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-12 are direction towards a method of forming a piezoelectric thin film dependent upon claims 1 and 6 respectively. The prior art fails to disclose or render obvious all of these limitations of claims 4, 12, and 14 respectively, specifically the prior art fails to disclose or render obvious the following in combination with the other limitations of claims 10 and 11 respectively:
As per claims 10-11, 
a method of forming a piezoelectric thin film, the method comprising: performing Metal Organic Chemical Vapor Deposition (MOCVD) to deposit layers of AlXGa(1-x)N on a first surface of a Si substrate to provide a stress neutral template layer wherein a ratio of Ga to a total amount of Group III material ("1-x") at a surface of the stress neutral template layer is in a range between 0.5 and 1.0; sputtering a piezoelectric thin film including a Group III element and nitrogen onto the stress neutral template layer; processing a second surface of the Si substrate that is opposite the first surface, to remove that the Si substrate and the stress neutral template layer to provide a remaining portion of the piezoelectric thin film; and forming a piezoelectric resonator on the remaining portion of the piezoelectric thin film, wherein sputtering the piezoelectric thin film comprises sputtering Al onto the surface of the stress neutral template layer to provide an AlN piezoelectric thin film with a crystalline quality of less than 0.5 degrees to 0.4 degrees measured at FWHM using XRD according to claim 10 or less than 0.44 degrees to 0.25 degrees measured at FWHM using XRD according to claim 11.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1 under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2017/0310299 to Bower and the rejection of claim 16 under AIA  35 U.S.C. 103 as being unpatentable over US 2017/0310299 to Bower in view of US 2005/0140246 to Wang have been fully considered and are not persuasive.  
The applicant argues that the Bower reference does not disclose all of claims 1 and 16 because the support wafer 39 being disclosed as a semiconductor wafer is not disclosed as being a Si substrate as claimed in claims 1 and 16; the applicant further argues that the office action confuses the support wafer 39 and the support substrate 20 which is a permanent part of the finished product whereas the support wafer 39 is removed in accordance with the claims.
However, paragraph 0196 of Bower explicitly discloses that the support wafer 20 can be a semiconductor wafer, which is known in the art to include silicon substrates; and paragraphs 0026, 0061, 0174, and 0240 indicates that the support substrate 20 being a semiconductor substrate/wafer can be made of silicon. Therefore, it would be inherent from the general knowledge of one of ordinary skill in the art in view of the disclosure of Bower that the support wafer 20 of Bower can be a semiconductor wafer and therefore can be made of silicon as claimed in claims 1 and 16. Therefore this argument is not persuasive.
Further, the specification of the current invention explicitly discloses in paragraphs 0043, 0045, 0089, 0095, 0113, and 0127 that the substrate as claimed can be made of different materials other than silicon such as aluminum oxide, single crystal aluminum gallium nitride materials, sapphire, or other materials; therefore the substrate being specifically made of silicon lacks criticality in light of the specification of the current invention.

The applicant argues that in some embodiments of the current invention the stress neutral template layer accomplishes a balance of the objectives of a single crystal piezoelectric thin film structure and resistance to cracking once removed from the substrate, whereas Bower focuses on reducing lattice mismatch and does not address the crystalline quality of the materials grown, and therefore Bower and/or Bower in view of Wang do not disclose or render obvious all of the limitations of claims 1 and 16.
However, the balancing the objectives of the single crystal piezoelectric thin film structure and resistance to cracking once removed from the substrate and the crystalline quality of the materials grown are absent from claims 1 and 16 as recited and therefore do not provide a distinction between the Bower reference and the claimed invention according to claims 1 and 16 as recited. Further, the specific motivations between a prior art reference and the current invention do not need to match each other in order for the prior art reference to meet the limitations of the claims of the current invention as recited. Therefore this argument is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729